Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1639 Filed 04/28/21 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN



 OKLAHOMA POLICE PENSION AND                Case 5:20-cv-10490-JEL-EAS
 RETIREMENT SYSTEM, Individually
 and on Behalf of All Others Similarly      Hon. Judith E. Levy
 Situated,                                  Hon. Mag. Judge Elizabeth A.
                                            Stafford
                   Plaintiff,
                                            CLASS ACTION
 v.

 STERLING BANCORP, INC.; GARY
 JUDD; THOMAS LOPP; MICHAEL
 MONTEMAYOR; SCOTT SELIGMAN;
 BARRY ALLEN; JON FOX; SETH
 MELTZER; SANDRA SELIGMAN;
 PETER SINATRA; BENJAMIN
 WINEMAN; LYLE WOLBERG; PIPER
 SANDLER COMPANIES; AND
 AMERICAN CAPITAL PARTNERS,
 LLC,

                   Defendants.


         ORDER PRELIMINARILY APPROVING SETTLEMENT AND
                   PROVIDING FOR NOTICE

      WHEREAS a consolidated class action is currently pending before the Court

entitled Oklahoma Police Pension and Retirement System, et al. v. Sterling

Bancorp, Inc., et al., Case No. 5:20-cv-10490-JEL-EAS (the “Action”);
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1640 Filed 04/28/21 Page 2 of 14




      WHEREAS, the Court has received Lead Plaintiff’s Unopposed Motion for

Preliminary Approval of Proposed Class Action Settlement (the “Preliminary

Approval Motion”) and the Stipulation of Settlement, dated April 16, 2021 (the

“Stipulation”), that was entered into by Lead Plaintiff Oklahoma Police Pension

and Retirement System (“Lead Plaintiff”), Defendants Sterling Bancorp, Inc.

(“Sterling” or the “Company”), Gary Judd, Thomas Lopp, Michael Montemayor,

Scott Seligman, Barry Allen, Jon Fox, Seth Meltzer, Sandra Seligman,

Peter Sinatra, Benjamin Wineman, Lyle Wolberg, Piper Sandler Companies, and

American Capital Partners, LLC (collectively “Defendants”), and the Court has

reviewed the Stipulation and its attached Exhibits;

      WHEREAS, Lead Plaintiff having made the Preliminary Approval Motion,

pursuant to Federal Rules of Civil Procedure 23(e), for an order preliminarily

approving the settlement of this Action, in accordance with the Stipulation which,

together with the exhibits annexed thereto, sets forth the terms and conditions for

a proposed Settlement of the Action and for dismissal of the Action with prejudice

upon the terms and conditions set forth therein; and

      WHEREAS, all defined terms contained herein shall have the same

meanings as set forth in the Stipulation;

      NOW, THEREFORE, IT IS HEREBY ORDERED:




                                            2
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1641 Filed 04/28/21 Page 3 of 14




      1.     For purposes of this Settlement only, the Court will certify a Settlement

Class defined as all Persons who purchased or otherwise acquired Sterling common

stock during the Settlement Class Period, November 17, 2017 through and including

March 17, 2020, including shares sold in the initial public offering that commenced

on November 17, 2017, and were damaged as a result. Excluded from the Class are

Defendants herein; members of the immediate family of each of the Defendants; any

person, firm, trust, corporation, officer, director, or other individual or entity in

which any Defendant has a controlling interest or which is related to or affiliated

with any of the Defendants, including trusts associated with members of the

Founding Family and the selling shareholders; and the legal representatives, agents,

affiliates, heirs, successors-in-interest, or assigns of any such excluded party.

      Also excluded from the Settlement Class are any Persons who otherwise

satisfy the above requirements for membership in the Settlement Class, but who

exclude themselves by submitting a valid request for exclusion in accordance with

the requirements set forth in the Notice.

      2.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court

hereby appoints Lead Plaintiff, Oklahoma Police Pension and Retirement System,

as “Class Representative.”

      3.     Interim Lead Counsel, Berman Tabacco, is appointed as “Lead

Counsel” and, pursuant to Rule 23 of the Federal Rules of Civil Procedure, is



                                            3
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1642 Filed 04/28/21 Page 4 of 14




appointed “Class Counsel” and is authorized to act on behalf of the Class

Representative and other Settlement Class Members, with respect to all acts or

consents required by or that may be given pursuant to the Stipulation, including all

acts that are reasonably necessary to consummate the Settlement.

      4.     The Court finds that certification of the Settlement Class for

settlement purposes only is appropriate because:

             (a)   The Settlement Class is so numerous that joinder of all

members is impracticable, satisfying the requirements of Rule 23(a)(1);

             (b)   There are questions of law or fact common to the Settlement

Class, satisfying the requirement of Rule 23(a)(2);

             (c)   The claims of the Lead Plaintiff are typical of the claims of the

Settlement Class, satisfying the requirement of Rule 23(a)(3);

             (d)   The representative party will fairly and adequately protect the

interests of the Settlement Class, satisfying the requirement of Rule 23(a)(4); and

             (e)   Questions of law and fact common to the Settlement Class

Members predominate over questions affecting only individual members and a

class action is superior to other methods available for the fair and efficient

adjudication of the controversy, satisfying the requirements of Rule 23(b)(3).

      The findings in ¶4 are for purposes of this Settlement only, and shall have

no force or effect for any other purpose or if the Settlement does not become



                                          4
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1643 Filed 04/28/21 Page 5 of 14




effective. The Court does hereby preliminarily approve the Stipulation and the

Settlement set forth therein, subject to further consideration at the Final Approval

Hearing described below.

      5.     A hearing (the “Final Approval Hearing”) shall be held before this

Court on September 16, 2021, at 2:00 p.m., either via telephonic or video

conference, or at the Federal Building, Courtroom 100, 200 E. Liberty Street, Ann

Arbor, Michigan, to determine whether the proposed Settlement of the Action on

the terms and conditions provided for in the Stipulation is fair, just, reasonable, and

adequate to the Settlement Class and should be approved by the Court; whether a

Judgment as provided in the Stipulation should be entered herein; whether the

proposed Plan of Allocation should be approved; and to determine the amount of

fees and expenses that should be awarded to Lead Counsel. The Court may adjourn

the Final Approval Hearing without further notice to Settlement Class Members.

      6.     The Court approves, as to form and content, the Notice of Pendency

of Class Action and Proposed Settlement, Final Approval Hearing, and Motion for

Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice”); the

Proof of Claim and Release Form (the “Claim Form”); and Summary Notice for

publication annexed as Exhibits A-1, A-2 and A-3 hereto and finds that the mailing

and distribution of the Notice and publishing of the Summary Notice substantially

in the manner and form set forth in ¶7 of this Order meet the requirements of



                                           5
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1644 Filed 04/28/21 Page 6 of 14




Federal Rule of Civil Procedure 23, 15 U.S.C. §77z-1(a)(7), 15 U.S.C. §78u-

4(a)(7) and due process, and is the best notice practicable under the circumstances

and shall constitute due and sufficient notice to all Persons entitled thereto.

      7.     The firm of A.B. Data, Ltd. (“Claims Administrator”) is hereby

appointed to supervise and administer the notice procedure as well as the

processing of claims as more fully set forth below:

             (a)    Not later than fourteen (14) days after entry of this order (the

“Notice Date”), the Claims Administrator shall cause a copy of the Notice and the

Claim Form, substantially in the forms annexed as Exhibits A-1 and A-2 hereto, to

be mailed by first-class mail to all Settlement Class Members who can be identified

with reasonable effort;

             (b)    No later than the Notice Date, the Summary Notice,

substantially in the form annexed as Exhibits A-3 hereto, shall be published once

in Investor’s Business Daily and once over a national newswire service; and

             (c)    At least seven (7) calendar days prior to the Final Approval

Hearing, Lead Counsel shall cause to be served on Defendants’ Counsel and filed

with the Court proof, by affidavit or declaration, of such mailing and publishing.

      8.     Defendants shall complete service on the appropriate federal and state

 government officials of all notices required under the Class Action Fairness Act,




                                           6
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1645 Filed 04/28/21 Page 7 of 14




 28 U.S.C. §1715, no later than ten (10) calendar days following the filing of the

 Stipulation with the Court.

      9.     Nominees who purchased Sterling common stock for the beneficial

ownership of Settlement Class Members during the Settlement Class Period shall

send the Notice and the Claim Form to all beneficial owners of such Sterling

common stock within ten (10) days after receipt thereof, or send a list of the names

and addresses of such beneficial owners to the Claims Administrator within ten

(10) days of receipt thereof, in which event the Claims Administrator shall

promptly mail the Notice and Claim Form to such beneficial owners. Such holders

of record shall be reimbursed from the Settlement Fund, upon receipt by the Claims

Administrator of proper documentation, for the reasonable expense of providing

notice to beneficial owners who are Settlement Class Members out of the

Settlement Fund, which expenses would not have been incurred except for the

sending of such Notice, subject to further order of this Court with respect to any

dispute concerning such compensation.

      10.    All Settlement Class Members who do not exclude themselves by the

deadline set forth below shall be bound by all determinations and judgments in the

Action concerning the Settlement, whether favorable or unfavorable to the

Settlement Class.




                                          7
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1646 Filed 04/28/21 Page 8 of 14




      11.    All Settlement Class Members who wish to participate in the

Settlement shall complete and submit Claim Forms in accordance with the

instructions contained therein to obtain a payment. Unless the Court orders

otherwise, all Claim Forms must be postmarked or submitted electronically no later

than ninety calendar (90) days from the Notice Date. Any Settlement Class

Member who does not submit a Claim Form within the time provided for shall be

barred from sharing in the distribution of the proceeds of the Settlement Fund,

unless otherwise ordered by the Court. Notwithstanding the foregoing, Lead

Counsel shall have discretion to accept late-submitted Claims for processing by the

Claims Administrator so long as the distribution of the Settlement Fund is not

materially delayed thereby.

      12.    Any Settlement Class Member may enter an appearance in the Action,

at their own expense, individually or through counsel of their own choice, in which

case such counsel must file with the Clerk of the Court a notice of such appearance.

If they do not enter an appearance, they will be represented by Lead Counsel.

      13.    Any Person falling within the definition of the Settlement Class may,

upon request, be excluded from the Settlement Class. Any such Person must

submit to the Claims Administrator a request for exclusion (“Request for

Exclusion”), post-marked no later than twenty-one (21) calendar days before the

date of the Final Approval Hearing. A Request for Exclusion must: (a) state the



                                          8
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1647 Filed 04/28/21 Page 9 of 14




name, address, and telephone number of the Person requesting exclusion;

(b) identify each of the Person’s purchases or other acquisitions of Sterling

common stock made during the Settlement Class Period, including the dates of

each purchase or acquisition, the number of shares purchased or otherwise

acquired, and the price or consideration paid per share for each such purchase or

acquisition; (c) identify each of the Person’s sales or other disposals of Sterling

common stock made during the Settlement Class Period, including the dates of

each sale or disposal, the number of shares sold or disposed, and the price or

consideration received per share for each such sale or disposal; (d) state the number

of shares of Sterling common stock held immediately before the commencement

of the Settlement Class Period; and (e) state that the Person wishes to be excluded

from the Settlement Class. All Persons who submit valid and timely Requests for

Exclusion in the manner set forth in this paragraph shall have no rights under the

Stipulation, shall not share in the distribution of the Net Settlement Fund, and shall

not be bound by the Stipulation or the Judgment entered in the Action.

      14.    Any Settlement Class Member may appear and show cause, if he, she,

or it has any reasons why the proposed Settlement of the Action should or should

not be approved as fair, reasonable, and adequate, why a judgment should or should

not be entered thereon, why the Plan of Allocation should or should not be approved,

or why attorneys’ fees and expenses should or should not be awarded to Lead



                                           9
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1648 Filed 04/28/21 Page 10 of 14




 Counsel. Settlement Class Members may not ask the Court to order a larger

 settlement or otherwise modify the Settlement; the Court may only approve or deny

 the Settlement. No Settlement Class Member or any other Person shall be heard or

 entitled to contest such matters, unless that Settlement Class Member has filed a

 written objection with the Court and served copies of such objection on

 representatives of both Lead Counsel and Defendants’ Counsel at the addresses set

 forth below no later than twenty-one (21) days before the date of the Final Approval

 Hearing.


         Lead Counsel                          Sterling’s Counsel
         Kristin J. Moody                      Seth L. Levine
         Berman Tabacco                        Kenneth E. Lee
         44 Montgomery Street, Suite 650       Levine Lee LLP
         San Francisco, CA 94104               5 Columbus Circle, 11th Floor
         (415) 433-3200                        New York, NY 10019
         kmoody@bermantabacco.com              (212) 223-4400
                                               slevine@levinelee.com
                                               klee@levinelee.com

       15.    Any objection must: (a) clearly identify the case name and number,

 Oklahoma Police Pension and Retirement System, et al. v. Sterling Bancorp, Inc.,

 et al., Case No. 5:20-cv-10490-JEL-EAS; (b) include the full name, address, and

 phone number of the objecting Settlement Class Member; (c) include a list of all

 of the Settlement Class Member’s Settlement Class Period transactions in Sterling

 common stock; (d) include a written statement of all grounds for the objection; and

 (e) copies of any legal support for the objection and any papers, briefs, or other


                                          10
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1649 Filed 04/28/21 Page 11 of 14




 documents upon which the objection is based, which you wish to bring to the

 Court’s attention in support of your objection. If you wish to appear in person at

 the Final Approval Hearing, you must submit to the Court with your objection a

 Notice of Intention to Appear. If the objector intends to appear at the Final

 Approval Hearing through counsel, the objection must also state the identity of all

 attorneys who will appear at the Final Approval Hearing and your counsel must

 submit a Notice of Intention to Appear with the objection. Any Settlement Class

 Member who does not make his, her, or its objection in the manner provided shall

 be deemed to have waived such objection and shall forever be foreclosed from

 making any objection to the fairness or adequacy of the proposed Settlement as set

 forth in the Stipulation, to the Plan of Allocation, or to the award of attorneys’ fees

 and reimbursement of litigation expenses to Lead Counsel, unless otherwise

 ordered by the Court.

       16.    All funds held by the Escrow Agent shall be deemed and considered

 to be in custodia legis of the Court, and shall remain subject to the jurisdiction of

 the Court, until such time as such funds shall be distributed pursuant to the

 Stipulation and/or further order(s) of the Court.

       17.    Lead Counsel shall be entitled to withdraw up to $200,000 (Two

 Hundred Thousand dollars) from the Settlement Fund pursuant to ¶5.5 of the

 Stipulation to pay reasonable expenses of notice and administration of the



                                            11
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1650 Filed 04/28/21 Page 12 of 14




 settlement upon the execution of this Order, subject to final approval of said

 expenses at the Final Approval Hearing and the other provisions of the Stipulation.

       18.    All papers in support of the Settlement, the Plan of Allocation, and

 any motion by Lead Counsel for attorneys’ fees or reimbursement of expenses shall

 be filed and served thirty-five (35) calendar days before the date of the Final

 Approval Hearing. Additionally, any reply brief(s) shall be filed and served seven

 (7) calendar days before the date of the Final Approval Hearing.

       19.    Defendants and their counsel shall have no responsibility for the Plan

 of Allocation or any motion for attorneys’ fees or reimbursement of expenses

 submitted by Lead Counsel, and such matters will be considered separately from

 the fairness, reasonableness, and adequacy of the Settlement.

       20.    At or after the Final Approval Hearing, the Court shall determine

 whether the Plan of Allocation proposed by Lead Counsel and any motion for

 attorneys’ fees or reimbursement of expenses shall be approved.

       21.    All reasonable expenses incurred in identifying and notifying

 Settlement Class Members, as well as administering the Settlement Fund, shall be

 paid as set forth in the Stipulation. In the event the Settlement is not approved by

 the Court, or otherwise fails to become effective, neither the Lead Plaintiff nor

 Counsel shall have any obligation to repay any amounts incurred or properly

 disbursed pursuant to ¶¶5.5 or 6.2 of the Stipulation.



                                          12
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1651 Filed 04/28/21 Page 13 of 14




       22.    Neither the Stipulation, nor any of its terms or provisions, nor any of

 the negotiations or proceedings connected with it, shall be construed as an

 admission or concession by Defendants of the truth of any of the allegations in the

 Action, or of any liability, fault, or wrongdoing of any kind.

       23.    Neither the Stipulation, nor any of its terms or provisions, nor any of

 the negotiations or proceedings connected with it, shall be construed as an

 admission or concession by Lead Plaintiff of any liability, fault, or wrongdoing of

 any kind.

       24.    Pending final determination of whether the Settlement should be

 approved, Lead Plaintiff, all Settlement Class Members, and anyone who acts or

 purports to act on their behalf, shall not institute, commence or prosecute any action

 which asserts Plaintiffs’ Released Claims against any of the Defendants’ Releasees,

 nor shall any Defendant, and anyone who acts or purports to act on their behalf,

 institute, commence or prosecute any action which asserts Defendants’ Released

 Claims against any of Plaintiffs’ Releasees.

       25.    Pending final determination of whether the Settlement should be

 approved, all proceedings and all discovery with respect to the Defendants in the

 Action are stayed pending further order of the Federal Court.

       26.    The Court reserves the right to adjourn the date of the Final Approval

 Hearing without further notice to the Settlement Class Members, and retains



                                           13
Case 5:20-cv-10490-JEL-EAS ECF No. 80, PageID.1652 Filed 04/28/21 Page 14 of 14




 jurisdiction to consider all further motions arising out of or connected with the

 proposed Settlement.      The Court may approve the Settlement, with such

 modifications as may be agreed to by the Settling Parties, if appropriate, without

 further notice to the Settlement Class.

       IT IS SO ORDERED.



 Dated: April 28, 2021                          s/Judith E. Levy
 Ann Arbor, Michigan                            JUDITH E. LEVY
                                                United States District Judge

                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on April 28, 2021.

                                                s/William Barkholz
                                                WILLIAM BARKHOLZ
                                                Case Manager




                                           14
